 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLIFTON HUTCHINS, JR.,                             Case No. 1:15-cv-01537-DAD-JDP
12                          Plaintiff,                   ORDER GRANTING PLAINTIFF’S MOTION
                                                         FOR EXTENSION OF TIME
13             v.
                                                         ECF No. 60
14    BILL LOCKYER, et al.,
15                          Defendants.
16

17            Plaintiff moves for an extension of time to respond to defendants’ motion for summary

18   judgment. For good cause shown, plaintiff’s motion is granted. ECF No. 43. Plaintiff shall have

19   thirty days from the date of entry of this order to file his opposition to defendants’ motion.

20
     IT IS SO ORDERED.
21

22
     Dated:         January 25, 2020
23                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26   No. 204.
27

28
                                                        1
